FILED
                              NOT FOR PUBLICATION                           SEP 24 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



TETYANA VLADYMYROVA,                              No. 08-70067

               Petitioner,                        Agency No. A097-364-271

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Tetyana Vladymyrova, a native of Azerbaijan and citizen of Ukraine,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing her appeal from an immigration judge’s (“IJ”) decision denying her

application for asylum, withholding of removal, and protection under the


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Convention Against Torture (“CAT”). Our jurisdiction is governed by 8 U.S.C.

§ 1252. We review for substantial evidence factual findings. Tekle v. Mukasey,

533 F.3d 1044, 1051 (9th Cir. 2008). We deny in part and dismiss in part the

petition for review.

      Substantial evidence supports the agency’s adverse credibility finding based

on the inconsistencies between Vladymyrova’s testimony and her declaration

regarding where her persecutors painted the animal-blood graffiti and the way in

which they beat her. See Li v. Ashcroft, 378 F.3d 959, 962 (9th Cir. 2004); see also

Kaur v. Gonzales, 418 F.3d 1061, 1067 (9th Cir. 2005) (inconsistencies deprive

claim of the requisite “ring of truth”). In the absence of credible testimony,

Vladymyrova has failed to show eligibility for asylum or withholding of removal.

See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Because Vladymyrova’s CAT claim is based on testimony the agency found

not credible, and she points to no other evidence to show it is more likely than not

she would be tortured if returned to Ukraine, her CAT claim fails. See id. at 1156-

57.

      We lack jurisdiction to consider Vladymyrova’s claim that the IJ

demonstrated bias because this issue was not exhausted before the BIA. See

Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004).


                                          2                                      08-70067
PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                          3                          08-70067